United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.J., Appellant
and
TENNESSEE VALLEY AUTHORITY, WATTS
BAR NUCLEAR PLANT, Chattanooga, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-672
Issued: August 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2012 appellant filed a timely appeal from an August 10, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment in the amount of $8,366.89; (2) whether it properly denied waiver of the
overpayment; and (3) whether OWCP properly found the overpayment should be recovered by
deducting $250.00 every four weeks from appellant’s continuing compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 17, 1981 appellant, a sheet metal worker, sustained a traumatic injury in the
performance of duty. OWCP accepted the claim for left ankle sprain with chronic synovitis.2
Appellant returned to work as an engineering aid on July 29, 1991. In a formal loss of
wage-earning capacity (LWEC) decision dated March 2, 1992, OWCP reduced his compensation
benefits to reflect his actual wages in that capacity. During appellant’s modified employment,
the employing establishment made appropriate deductions for basic life insurance.
Appellant stopped working for the employing establishment on February 12, 1996 when
he took a job in the private sector. By letter dated June 26, 1996, the Office of Personnel
Management (OPM) notified OWCP and appellant that he was eligible to continue basic life
insurance coverage and that premiums were to be deducted effective February 12, 1996. The
record reflects, however, that OWCP did not deduct life insurance premiums from appellant’s
compensation payments until May 7, 2011.
On August 7, 2007 appellant informed OWCP by telephone that life insurance premiums
were not being withheld from his compensation payments. On January 6 and February 11, 2011
he made follow-up telephone calls requesting information regarding his life insurance
deductions. In a letter dated February 18, 2011, appellant informed OWCP that he had been
attempting for years to find out why life insurance premiums had not been deducted from his
compensation, contending that he should not have to “pay back time” in order to receive
insurance.
In a letter dated March 31, 2011, OWCP informed appellant that there had been an
underwithholding of life insurance premiums and that the entire amount was deemed an
overpayment of compensation. It enclosed copies of his Life Insurance Election form (dated
February 15, 1982) and the FEGLI transfer letter from OPM (dated June 25, 1996), requesting
that appellant complete enclosed forms if he wished to continue his life insurance coverage.
Appellant was instructed that he should notify OWCP in writing should he no longer want life
insurance.
The record contains a FEGLI life insurance election form, dated April 10, 2011, whereby
appellant elected Option B (additional coverage) in the amount of five times his pay. In a FEGLI
designation of beneficiary form dated April 10, 2011, appellant designated his wife as the sole
beneficiary of his policy.
By letter dated June 13, 2011, OWCP advised appellant of a preliminary determination
that an overpayment of $8,366.89 had occurred, due to the fact that no deductions for basic life

2

This is the second time this case has been before the Board. In a decision dated November 4, 1997, the Board
affirmed OWCP’s June 4, 1996 overpayment decision. The Board also set aside OWCP’s August 13, 1996
nonmerit decision finding that appellant had made an untimely request for reconsideration of a March 2, 1992 wageearning capacity decision and remanded the case for a determination as to whether the wage-earning capacity
decision should be modified. Docket No. 97-640 (issued November 4, 1997).

2

insurance premiums had been made from February 12, 1996 through May 7, 2011.3 Appellant
was found not to be at fault in creating the overpayment. OWCP included an overpayment
recovery questionnaire (Form OWCP-20) and advised appellant to submit supporting financial
evidence within 30 days on the issue of waiver of the overpayment.
On July 7, 2011 appellant submitted a request for review of the written record,
contending that he had not received an overpayment because he did not receive life insurance
after he left the employing establishment. He submitted an overpayment recovery questionnaire
and supporting documents reflecting monthly income in the amount of $4,918.00 and monthly
expenses in the amount of $4,588.00. Assets included a checking account in the amount of
$400.00.4
By decision dated August 10, 2011, an OWCP hearing representative finalized the
overpayment of $8,366.89. Although appellant was not at fault in the creation of the
overpayment, he was not entitled to waiver because recovery would neither defeat the purpose of
FECA nor be against equity and good conscience.5 The hearing representative found that
appellant’s monthly income was $5,014.88, (OWCP compensation benefits, social security
benefits and private pension in the respective amounts of $1,256.00, $3,171.00 and $587.00) and
monthly expenses totaled $4,300.71. Noting that appellant had a positive monthly cash flow of
$714.17, he found that the overpayment would be recovered by deducting $250.00 every four
weeks from appellant’s continuing compensation payments and that such recovery would not
defeat the purposes of FECA or be against equity and good conscience.6
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Group Life Insurance (FEGLI) program, most civilian
employees of the Federal Government are eligible to participate in BLI and one or more of the
options.7 The coverage for basic life is effective unless waived8 and premiums for basic and
optional life coverages are withheld from the employee’s pay.9
3

The claims examiner calculated the unpaid premiums as follows: From February 12, 1996 through February 11,
2003 -- (Option A: $150.63; Option B: $2,244.31); February 12, 2003 through January 30, 2008 -- (Option A:
$175.69; Option B: $2,459.59); February 1, 2008 through May 7, 2011 -- (Option A: $215.42; Option B:
$3,121.25), for a total of $8,366.89.
4

Appellant listed his monthly income as follows: social security -- $3,171.00; OWCP -- $1,160.00; wife’s
retirement -- $587.00. Monthly expenses were identified as follows: food -- $800.00; clothing -- $300.00; rent -722.00; electricity -- $260.00; water -- $60.00; telephone -- $161.00; loan payment -- 165.71; gas -- $200.00; car
loans -- $575.00; cable -- $116.00; school -- $180.00; household expenses -- $150.00; car insurance -- $76.00; life
insurance -- $300.00; First South loan -- $284.00; Quality First loan -- $105.00; Hobby Furniture -- $50.00; dentist
-- $50.00; hospital -- $100.00; Weinstein -- $100.00. ($4,754.00).
5

The hearing representative found that appellant’s monthly income exceeded his expenses by more than $500.00.

6

The claims examiner noted that the figures provided by appellant reflected a positive monthly cash flow in
excess of $500.00.
7

5 C.F.R. § 870.201.

8

Id. at § 870.204(a).

9

Id. at § 870.401(a).

3

FECA and its implementing regulations provide that an employee entitled to disability
compensation benefits may continue BLI coverage without cost under certain circumstances10
and may also retain the OLI.11 At separation from the employing establishment, the FEGLI
insurance will either terminate or be continued under compensationer status.12 If the
compensationer chooses to continue BLI and OLI insurance coverage, the schedule of
deductions made while the compensationer was an employee will be used to withhold premiums
from his or her compensation payments.13 Thus while receiving disability compensation in lieu
of retirement benefits, the former employee is responsible for all insurance premiums.14
ANALYSIS -- ISSUE 1
The record establishes that appellant elected basic life insurance coverage. As noted, he
is responsible for payment of the premiums and the premiums must be deducted from his
compensation payments. The compensation payments from February 12, 1996 through May 7,
2011 did not include any deductions for BLI premiums. Therefore, an overpayment of
compensation has been established.
As to the amount, OWCP provided an explanation as to its calculations. For the period
February 12, 1996 through May 7, 2011, appellant owed $8,366.89 in BLI premiums. Since no
deductions were made for BLI premiums during this period, this entire amount is an
overpayment of compensation. The Board finds an overpayment of $8,366.89.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA provides that adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.15 Since OWCP found appellant to be without fault in the creation of the
overpayment, it may recover the overpayment only if recovery would neither defeat the purpose
of FECA nor be against equity and good conscience. The guidelines for determining whether
recovery of an overpayment would defeat the purpose of FECA or would be against equity and
good conscience are set forth in sections 10.434 to 10.437 of Title 20 of the Code of Federal
Regulations.
According to section 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her current income (including compensation benefits) to meet current ordinary and necessary
living expenses, and, also, if the beneficiary’s assets do not exceed a specified amount as
10

Id. at § 870.701, subpart G.

11

Id. at § 871.201, subpart B; 8702.201, subpart B; 873.203, subpart B.

12

Id. at § 870.501.

13

Id. at § 872.410, subpart D.

14

Scherri L. Stanley, 53 ECAB 433 (2002).

15

5 U.S.C. § 8129(b).

4

determined by OWCP from data provided by the Bureau of Labor Statistics.16 For waiver under
the defeat the purpose of FECA standard, appellant must show that she needs substantially all of
her current income to meet current ordinary and necessary living expenses, and that his assets do
not exceed the resource base.17
Title 20 Code of Federal Regulations section 10.437 provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt; and when an individual, in reliance on such payments or on notice that such payments
would be made, gives up a valuable right or changes his or her position for the worse.18
ANALYSIS -- ISSUE 2
The fact that appellant is without fault in creating the overpayment does not preclude
OWCP from collecting the overpayment. Appellant is still required to repay the debt unless:
(1) recovery of the overpayment would defeat the purpose of FECA; or (2) recovery of the
overpayment would be against equity and good conscience as set forth in 20 C.F.R. §§ 10.434
and 10.437. Although appellant inquired about the withholding of his basic life premiums in
1997 and 2011, this does not negate his obligation of the overpayment.
In determining that he was not entitled to a waiver of the recovery of the overpayment,
OWCP reviewed appellant’s income, expenses and assets as listed in his July 7, 2011
overpayment recovery questionnaire. Based on the figures and financial documentation supplied
by appellant, the claims examiner found that his monthly household income was $5,014.88,
(OWCP compensation benefits, social security benefits and private pension in the respective
amounts of $1,256.00, $3,171.00 and $587.00) and monthly expenses totaled $4,300.71, leaving
appellant with a positive monthly income of $714.17. The Board notes that OWCP’s
calculations differed from appellant’s, which would provide appellant a positive monthly cash
flow of $500.00. OWCP procedures, however, provide that an individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living
expenses if monthly income does not exceed monthly expenses by more than $50.00.19
Therefore, as appellant’s monthly income exceeds his monthly expenses by $714.17 according to
OWCP’s calculations, or $500.00 according to appellant’s calculations, he is not entitled to
waiver as he does not need substantially all of his income to meet current ordinary and necessary
expenses.
There is no evidence in this case, and appellant did not allege, that he relinquished a
valuable right or changed his position for the worse in reliance on the excess compensation he
16

OWCP procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a) (October 2004).
17

See Robert E. Wenholz, 38 ECAB 311 (1986).

18

20 C.F.R. § 10.437 (1999).

19

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(3) (October 2004).

5

received for the period in question. Pursuant to its regulations, OWCP, therefore, properly found
that recovery of the overpayment would not be against equity or good conscience. When an
underwithholding of life insurance premiums occurs, the entire amount is deemed an
overpayment of compensation because OWCP must pay the full premium to OPM upon
discovery of the error.20
As the evidence in this case fails to support that recovery of the overpayment would
defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying a waiver of recovery of the overpayment of
$8,366.89.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. Section
10.441(a) of the regulations provide that, when an overpayment has been made to an individual
who is entitled to further payments, the individual shall refund to OWCP the amount of the
overpayment as soon as the error is discovered or his or her attention is called to same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual and any other relevant factors, so as to minimize any hardship.21
ANALYSIS -- ISSUE 3
With respect to the $250.00 withheld from appellant’s continuing compensation
payments to recoup the amount of the outstanding payment, OWCP’s regulations note the factors
to be considered in determining repayment from continuing compensation.22 The implementing
regulations provide that OWCP must take into account the probable extent of future payments,
the rate of compensation, the financial circumstances of the individual and any other relevant
factors, so as to minimize any hardship.23
OWCP found that recovery of the overpayment would be made by an adjustment against
continuing compensation at the rate of $250.00 per payment. It is appellant’s responsibility to
provide information about income, expenses and assets.24 The financial evidence indicated that
his monthly income exceeded his expenses by $500.00 using appellant’s calculations and that he
has assets in the amount of $500.00. Based on the evidence, OWCP took relevant evidence into
account so as to minimize hardship in recovering the overpayment. The Board finds that it

20

Keith H. Mapes, 56 ECAB 130 (2004).

21

20 C.F.R. § 10.441.

22

Id.; see Fred A. Cooper, Jr., 44 ECAB 498 (1994).

23

Id.

24

20 C.F.R. § 10.441(a).

6

properly followed its regulations in this case and in determining that the $8,366.89 overpayment
could be recovered by deducting $250.00 from appellant’s continuing compensation payments.25
CONCLUSION
The Board finds that appellant received an overpayment of $8,366.89 during the period
February 12, 1996 through May 7, 2011 and OWCP properly denied waiver of the recovery of
the overpayment. The Board further finds that OWCP also properly directed recovery of the
overpayment by deducting $250.00 every 28 days from continuing compensation.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 10, 2011 is affirmed.
Issued: August 24, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

25

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(c)(3) and 6.200.4.d(1)(b) (May 2004).

7

